ROGERS, Circuit Judge,
concurring in part and dissenting in part:
Because the court is in agreement that § 10(b) constitutes state action,1 the most important question in this case is whether the segregation and blocking method established by § 10(b) is the least restrictive means to accomplish the compelling state interests asserted. Essentially for the reasons noted by the Supreme Court in Sable Communications, Inc. v. FCC, 492 U.S. 115, 109 S.Ct. 2829, 106 L.Ed.2d 93 (1989), the government has failed to support § 10(b) with the requisite showing that the segregation and blocking method represents the least restrictive alternative. It is neither carefully tailored nor supported by evidence that less restrictive alternatives are not readily available. Parts II and III of Judge Wald’s dissenting opinion ably describe these deficiencies, and I join her conclusion that § 10(b) is unconstitutional whether it stands alone or in conjunction with the other provisions of § 10.
The court, however, has an obligation to save rather than destroy as much of the statute as is constitutional, see Tilton v. Richardson, 403 U.S. 672, 684, 91 S.Ct. 2091, 2098-99, 29 L.Ed.2d 790 (1971) (citations omitted), and, in my view, § 10(b) is severa-ble. Consequently I cannot join Judge Wald’s analysis of the severability of § 10(b) from the remainder of § 10 or the eonstitu-*150tionality of the provisions remaining after severance. See dissenting opinion of Judge Wald at 134 n. 7, 143-144; see also dissenting opinion of Chief Judge Edwards at 147.
The standard for determining the sever-ability of an unconstitutional provision is well established: Unless it is evident that the Legislature would not have enacted those provisions which are within its power, independently of that which is not, the invalid part may be dropped if what is left is fully operative as a law.
Alaska Airlines, Inc. v. Brock, 480 U.S. 678, 684, 107 S.Ct. 1476, 1480, 94 L.Ed.2d 661 (1987) (internal quotation marks and citation omitted); Buckley v. Valeo, 424 U.S. 1, 108-09, 96 S.Ct. 612, 677-78, 46 L.Ed.2d 659 (1976); Champlin Refining Co. v. Corporate Comm’n., 286 U.S. 210, 234, 52 S.Ct. 559, 564-65, 76 L.Ed. 1062 (1932). “[T]he presumption is in favor of severability.” Regan v. Time, Inc., 468 U.S. 641, 653, 104 S.Ct. 3262, 3269, 82 L.Ed.2d 487 (1984) (plurality opinion); see also Alaska Airlines, 480 U.S. at 685, 107 S.Ct. at 1480 (“the unconstitutional provision must be severed unless the statute created in its absence is legislation that Congress would not have enacted”).
This presumption is not rebutted with respect to the three remaining subsections— (a), (e), and (d). It is true, as Judge Wald notes, that one purpose of § 10 was to “forbid cable companies from inflicting their unsuspecting subscribers with sexually explicit programs on leased access channels.” 138 Cong.Rec. S646 (daily ed. Jan. 80, 1992) (Senator Helms). See dissenting opinion of Judge Wald at 134 n. 7. Senator Helms’ statement quoted by Judge Wald, however, is not the only statement of Congressional intent with respect to § 10. Congress also intended to free cable operators from the burden of being required to carry indecent materials on both leased access and PEG channels. The clear purpose of § 10(c) is to empower cable operators to exercise editorial judgment over their PEG channels to prohibit sexually explicit conduct and materials soliciting or promoting unlawful conduct.2 Similarly, one of the purposes of §§ 10(a) & (b) was to restore editorial control over leased access programming to the cable operators, a goal deemed of importance to several Senators who spoke in support of the amendments.3 See also majority opinion at 134 (“The immediate aim ... is to give cable operators the prerogative not to carry indecent programming on their access channels.”). Implicit in these comments and the adoption of § 10(c) alone with respect to PEG channels, is the expectation that the restoration of such control would serve the Congressional goal of reducing the amount of indecent programming that appears on cable television and is therefore potentially accessible to children. Thus, it is clear that *151§§ 10(a) & (c) do fulfill at least one of the purposes of § 10, even when § 10(b) is severed. See 2 NORMAN J. Singer, Sutherland on Statutes & Statutory Construction § 44.07, at 518 (5th ed. 1993) (If a statute “attempts to accomplish two or more objects and is void as to one, it may still be valid as to the others.”) (citation omitted).
Once § 10(b) is severed, § 10(a) no less than § 10(c) would be constitutional. See generally majority opinion Part II;4 see also dissenting opinion of Chief Judge Edwards at 146. Although the question is not without difficulty, that §§ 10(a) & (e) restore to cable operators editorial control over a narrow and content-based class of speech, see dissenting opinion of Judge Wald at 30, does not render them unconstitutional. See majority opinion at 114-115. Without the alternative regulatory scheme, imposing the combined technical, administrative, and financial burdens on cable operators as exists under § 10(b), the cable operator is left with the option, on the one hand, to allow, encourage, or facilitate indecent speech, or, on the other hand, to ban or otherwise impede indecent speech; there is no state imposed burden on the choice.
Accordingly, I concur in the judgment of the court upholding §§ 10(a), 10(e) and 10(d), but I dissent from the holding in Part III that the government has met its burden to show that § 10(b) is the least restrictive alternative; in that regard I join Parts II and III of Judge Wald’s dissenting opinion.

. See majority opinion at Part III; dissenting opinion of Judge Wald at Part I; dissenting opinion of Chief Judge Edwards at 146.


. Senator Fowler offered § 10(c) in order to remove the restriction on the authority of cable operators to prohibit indecent programming on PEG channels. 138 Cong.Rec. S649 (daily ed. Jan. 30, 1992). He referred to the use of PEG channels to "basically solicit prostitution through easily discernible shams.” Id. Senator Wirth, also deciying the abuse of PEG channels, spoke in support of § 10(c) as "giv[ing] a very clear signal to the cable companies that, in fact, they can police their own systems, which they cannot do now. This is a service not only to the public, but, also, to the cable companies themselves." Id. at S650.


. In introducing what became §§ 10(a) & (b), Senator Helms explained that "[t]he problem is that cable companies are required by law to carry, on leased access channels, any and every program that comes along....” 138 Cong.Rec. S646 (daily ed. Jan. 30, 1992) (regarding § 27 of the Senate bill). He explained that his amendment had two parts:
Under my amendment, cable operators will have the right to reject such filthy programming, and if they do not reject it, consumers have the right to reject such programming from being fed into their homes.
... First, the pending amendment will allow a cable company to decline to carry on leased access channels programs that "describe or depict sexual or excretory activities or organs in a patently offensive manner.”
The second part of the pending amendment ... requires the FCC to set rules [to segregate and block] unless a subscriber requests in writing such channel to be unblocked.
Id. In support of Senator Helms' amendment, Senator Thurmond also expressed a desire to relieve cable operators of the obligation of carrying indecent programming. "The problem is that cable companies are required by current law to carry on these leased channels any program that may come along.” Id. at S648.


. I agree with the reasoning in Part II B only to the extent that the court concludes that petitioners have failed to show here, on this record, that the leased access and PEG channels are "public forums.” See dissenting opinion of Judge Wald at 134 n. 8.